Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of US patent Application 15/831,178, filed on 12/04/2017.
Claims 1-21 are currently pending in this patent Application.
The claims set filed on 03/16/2020 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, Claims 1-7, drawn to a method for increasing a biomass productivity of an algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or a gene homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line and election of SEQ ID NO: 13 in the response  filed on 06/23/2021 is acknowledged.  
The traverse is mainly for election of polypeptide sequences and applicants showed that the shared motif would not create a serious search burden to the Office. 
Applicants’ arguments have been fully considered but are not deemed persuasive because Applicants have not provided sequence alignments of such motifs with the amino acid sequence of different species of phototropin proteins. The sequence alignment of the Phototropin protein of SEQ ID NO: 13, which is derived from Picochlorum soloecismus and Phototropin protein of SEQ ID NO: 27, which is derived from Chlamydomonas reinhardtii, showed that they are about 56% not closely related, and the examiner would converts election of polypeptide sequences to species election for closely related sequences only such as 95% identical each other.
RESULT 41
BAN51282
ID   BAN51282 standard; protein; 750 AA.
XX
AC   BAN51282;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Chlamydomonas reinhardtii derived protein SEQ ID NO:41.
XX
KW   biofuel; biomass; genetically engineered microorganism; BOND_PC;
KW   phototropin; PHOT.
XX
OS   Chlamydomonas reinhardtii.
XX
CC PN   WO2013056212-A2.
XX
CC PD   18-APR-2013.
XX
CC PF   15-OCT-2012; 2012WO-US060202.
XX
PR   14-OCT-2011; 2011US-0547416P.
XX
CC PA   (PHYC-) PHYCAL LLC.
XX
CC PI   Abad MS,  Coury DA,  Perrine ZG,  Postier BL;
XX
DR   WPI; 2013-F69107/29.
DR   PC:NCBI; gi159470479.
XX
CC PT   New chlorophyte genes in an organism belonging to the class 
CC PT   Trebouxiophyceae or Auxenochlorella protothecoides, useful for producing 
CC PT   transgenic organism used for biofuel production.
XX
CC PS   Disclosure; SEQ ID NO 41; 66pp; English.
XX
CC   The invention relates to novel chlorophyte genes in an organism belonging
CC   to the class Trebouxiophyceae or Auxenochlorella protothecoides, used for
CC   producing a transgenic organism. The invention further claims for a 
CC   transformation vector comprising the nucleic acid molecule above; and a 
CC   transgenic organism belonging to the phylum Chlorophyta (green algae) 
CC   comprising a nucleic acid molecule having: an overexpressed sequence of 
CC   nucleotides encoding, or complementary to, a sequence selected from 
CC   sedoheptulose-1,7-bisphosphatase, GrpE, alternative oxidase 1A, and 
CC   carboxyl-terminal processing protease; a suppressed sequence of 
CC   nucleotides encoding, or complementary to, a sequence selected from 
CC   chlorophyll a oxygenase and grana-deficient chloroplast 1; a sequence of 
CC   nucleotides encoding, or complementary to, a sequence selected from HUP2,
CC   RPL40, Rbcs2, GDC1, EF1a, Actin, and CYC6; a sequence of nucleotides 
CC   encoding, or complementary to, a 5' untranslated region (UTR) 
CC   untranslated leader element of organelle encoded gene selected from atpB,
CC   atpH, atp1, tufA, rps4, rps12, Nad2, Cox1, rps2, and Atp1; or a sequence 
CC   of nucleotides encoding, heterologous or complementary to a sequence 
CC   encoding 3' UTR untranslated leader elements of organelle encoded genes 
CC   from A. protothecoides selected from atp1, atpE, atpB, rps12, rps4, rps2,
CC   Nad2, and Cox1. The transgenic organism is used for improved biofuel 
CC   production. The present sequence is a protein used to enhance 
CC   photosynthetic efficiency to increase biomass production of cultivated 
CC   genetically modified algae.
CC   
CC   Revised record issued on 04-JUN-2013 : Enhanced with precomputed 
CC   information from BOND.

SQ   Sequence 750 AA;

  Query Match             56.2%;  Score 2286.5;  DB 20;  Length 750;
  Best Local Similarity   60.9%;  
  Matches  454;  Conservative   87;  Mismatches  161;  Indels   43;  Gaps    8;

Qy          6 AGLPAPQTQVVDALSTLRHTFVVADATLPDCPLIYASEGFVQMTGYSMEEVLGHNCRFLQ 65
              ||:||| :|:   |: |||||||||||||||||:||||||  ||||  :|||||||||||
Db          2 AGVPAPASQLTKVLAGLRHTFVVADATLPDCPLVYASEGFYAMTGYGPDEVLGHNCRFLQ 61

Qy         66 GEGTDPKDVKKLRDAVKNGTPVCTRLLNYKKDGTPFWNLLTMTPIKDEAGRVIKFVGVQV 125
              |||||||:|:|:|||:| |     |||||:|||||||||||:||||   ||| |||||||
Db         62 GEGTDPKEVQKIRDAIKKGEACSVRLLNYRKDGTPFWNLLTVTPIKTPDGRVSKFVGVQV 121

Qy        126 DVTNRTEGRAYTDSNGVPVLVHYDDRLKETVAKPIVDDVLMAVQQDDGKTPVRLS----- 180
              |||::|||:|  |::|||:|| || ||:: ||: ||||| :||:: :|  | : |     
Db        122 DVTSKTEGKALADNSGVPLLVKYDHRLRDNVARTIVDDVTIAVEKAEGVEPGQASAVAAA 181

Qy        181 --------RGSPSRALPRVALDLATTVERIQSNFVIADPTLPDCPIVFASDPFLRLSGYR 232
                      ||:  :: ||||||||||||||| || |:|||||||||||||| || |:|| 
Db        182 APLGAKGPRGTAPKSFPRVALDLATTVERIQQNFCISDPTLPDCPIVFASDAFLELTGYS 241

Qy        233 REEVLGRNCRFLQGPDTDRAAVLELKAAIRAGRECTVRLLNYTKTGKAFWNMLTVAPIKD 292
              ||||||||||||||  |||  | :::|||: | | |||:||||| ||||||| |:||::|
Db        242 REEVLGRNCRFLQGAGTDRGTVDQIRAAIKEGSELTVRILNYTKAGKAFWNMFTLAPMRD 301

Qy        293 IEERPRFLVGVQVDVTEHPTVADATPV--------------GRQAANAVGQALMSMNW-V 337
               :   || ||||||||   |  |  ||              | :||: :  ||  |    
Db        302 QDGHARFFVGVQVDVTAQSTSPDKAPVWNKTPEEEVAKAKMGAEAASLISSALQGMAAPT 361

Qy        338 GVDPWATFPTGLRQPKPHRRMDPAAAALAAVVARDGKLRLRHFSRVKQLGSGDVGMVDLV 397
                :|||     : : |||:  | |  ||  :  ||||::| || ||||||:||||:||||
Db        362 TANPWAAISGVIMRRKPHKADDKAYQALLQLQERDGKMKLMHFRRVKQLGAGDVGLVDLV 421

Qy        398 QLVGTSQRFALKSLEKREMLERNKVGRVRTEEAILSTVDHPFLATLYGTLQTDTHLHFLL 457
              || |:  :||:|:|:| || ||||| || || |||: |||||||||| |:||||||||::
Db        422 QLQGSELKFAMKTLDKFEMQERNKVARVLTESAILAAVDHPFLATLYCTIQTDTHLHFVM 481

Qy        458 EYCSGGELYALLNSQPNKRLKEDVVRFYASEVLLALQYLHVQGYVYRDLKPENILLHSTG 517
              ||| ||||| |||||| |||||: ||||||||| ||||||: ||||||||||||||| ||
Db        482 EYCDGGELYGLLNSQPKKRLKEEHVRFYASEVLTALQYLHLLGYVYRDLKPENILLHHTG 541

Qy        518 HVMLTDFDLSYCQGSATPSLLLLPGEAAAAPAVARSNSGITCGSAKGERGGSEAAPALPS 577
              ||:|||||||| :|| || :  : |  ||  :  :|        :  : ||| :  ||  
Db        542 HVLLTDFDLSYSKGSTTPRIEKIGGAGAAGGSAPKSPK-----KSSSKSGGSSSGSALQL 596

Qy        578 GQQALLVAQPDGRANSFVGTEEYLAPEVITGSGH-TSLVDWWSFGILIYELL-------G 629
               :  ||:|:|  |||||||||||||||||  :||  : ||||| ||||:|||       |
Db        597 -ENYLLLAEPSARANSFVGTEEYLAPEVINAAGHGPAAVDWWSLGILIFELLYGTTPFRG 655

Qy        630 ARRDATFENVLKKPLGFPEAVPVSPACKDLIAKLLCKEPGKRLGSKAGADEIKRHPWFAG 689
              |||| ||||::| || ||    ||  |:||| ||| |: | ||||: ||:||| |||| |
Db        656 ARRDETFENIIKSPLKFPSKPAVSEECRDLIEKLLVKDVGARLGSRTGANEIKSHPWFKG 715

Qy        690 INWALVRQQAPPFVTPRRSSVGGEG 714
              |||||:| | ||:| |||:|    |
Db        716 INWALLRHQQPPYV-PRRASKAAGG 739

The requirement is still deemed proper and is therefore made FINAL.
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 



Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/831,178, filed on 12/04/2017, now US patent 10590398; International Application PCT/IB2016/054466, filed on 07/26/2016, and US Provisional application 62/171,176, filed on 06/04/2015. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/09/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.
Drawings
Drawings submitted on 03/16/2020 are accepted by the Examiner.

Claim Objections
Claims 2 and 7 are objected to as encompassing non-elected subject matter i.e., claims continue to recite non-elected SEQ ID NOs. The elected invention/species is SEQ ID NO: 13. Appropriate correction is required.
	Claim 1 is objected to in the recitation “LOV”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 2 is objected to in the recitation “sequence identified in”, which should be changed to “sequence of”. Appropriate correction is required.
: 1-14, 51-66 and 69-128”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 or is indefinite in the recitation “increasing” in the context of biomass productivity of an algal strain, wherein the phrase “increasing” is a relative term, which renders the claim indefinite. The phrase is not defined by specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the increasing a biomass productivity of an algal strain is being compared. Clarification is required.
Claims 3-4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 3-4 are indefinite in the recitation “greater than” in the context of biomass productivity and photosynthetic efficiency, wherein the phrase “greater than” is a relative term, which renders the claim indefinite. The phrase is not defined by specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Claims 3-4 and 5 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3-4 are indefinite and vague in the recitation “around 2-fold” in the context of biomass productivity, which is confusing and unclear to the Examiner. The metes and bounds of the term “around 2-fold” are not clear to the Examiner, which is unknown rendering the metes and bounds of the term “around 2-fold” unclear.  The Examiner requests clarification. Clarification is required.

Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites “homologous to” which is unclear as to how similar to the recited sequence, a gene or protein must be to be within the scope of the phrase “homologous to”. Appropriate correction and claim amendment is required.    

Claims 2 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 2 and 7 are indefinite in the recitation "gene or sequence ---- SEQ ID NO: 1 or 13”, which is confusing because SEQ ID NO: 1 or 13 is a polypeptide sequence, NOT a nucleotide sequence (gene or DNA).  A polypeptide sequence cannot be a gene sequence or a DNA sequence as claimed. Appropriate correction and claim amendment is required.  


Claim Rejections – Improper Markush Grouping
Claim 5 is rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 5 is “Markush”-type claims that recite a plurality of compounds or agents as species such as “starch, lipid, pigments and other sink molecules”. 
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” and (2) the species do not share a common use. 
Claim 5 is rejected as reciting an improper Markush group because they do not share a structural similarity and a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity and do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

Claim 6 is rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 6 is “Markush”-type claims that recite a plurality of compounds or agents as species such as” lipids, waxes, polysaccharides including starch, glycogen, mannans, glycans, cellulose, hemicellulose, photoprotective pigments including xanthophyll”.
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” and (2) the species do not share a common use. 
Claim 6 is rejected as reciting an improper Markush group because they do not share a structural similarity and a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity and do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

Claims 2 and 7 are rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.

A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” and (2) the species do not share a common use. 
Claims 2 and 7 are rejected as reciting an improper Markush group because they do not share a structural similarity and a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity and do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-7 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
expression or function of a Chlamydomonas reinhardtii phototropin gene, or a gene homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line, wherein  the homologous gene has greater than 75% homologous to SEQ ID NO: 13 (elected).
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used Enzo paraphrase above).
Thus, claims are drawn to a method for increasing a biomass productivity of any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line, wherein  the homologous genes has greater than 75% homologous to SEQ ID NO: 13 (elected), i.e. 25% non-homologous and those genes encompass many related genes as well as  many mutants, variants and fragments thereof having increasing productivity of biomass, lipids and starches, which can have wide variety of unknown structures, is reduced or eliminated in the algal strain as compared to a wild-type parental line, whose structures are not fully described in the specification because specifically homologous gene could be 10-85% identical and could be termed as homologous, which may not have same function as increased productivity either biomass of the algal strain or other storage products. No information, beyond the characterization of a Chlamydomonas reinhardtii phototropin gene or any or all gene sequence homologous to SEQ ID NO: 13 (elected) having 75% homologous has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of all the structures and function of all the mutants or variants and fragments any or all gene homologous to a Chlamydomonas reinhardtii phototropin gene or any homologous genes which are 75% homologous to SEQ ID NO: 13 (elected) encoding proteins within the scope of the claimed genus. The genus of gene encoding polypeptides to be knockout claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


B. 	Scope of Enablement
Claims 1-7 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method for increasing productivity of biomass, lipids and starches in an algal strain Chlamydomonas reinhardtii comprising knockout of phototropin gene comprising a LOV domain and a serine/threonine kinase domain of SEQ ID NO: 1-14, 15-66 and 69-128, or a homologous phototropin gene which gene sequence functions as a phototropin, is reduced or eliminated as compared to wild-type parental line, wherein  the homologous gene has greater than 95% homologous to SEQ ID NO: 1-14, 51-66 and 69-128, does not reasonably provide enablement for a method for increasing productivity of biomass, lipids and starches in any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line, wherein  the homologous gene has greater than 75% homologous to SEQ ID NO: 13 (elected), i.e. 25% non-
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:
The breadth of the claims:
Claims 1-7 are so broad as to encompass a method for increasing productivity of biomass, lipids and starches in any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line, wherein  the homologous gene has greater than 75% homologous to SEQ ID NO: 13 (elected), i.e. 25% non-homologous and those genes encompass many related genes as well as  many mutants, variants and fragments thereof having increasing productivity of biomass, lipids and starches, which can have wide variety of unknown 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the polynucleotide or gene encoding protein which is 75% homologous to SEQ ID NO: 13, i.e. 25% non-homologous comprises many phototropin gene encoding proteins and many mutants, variants and fragments. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a method for increasing productivity of biomass, lipids and starches in an algal strain Chlamydomonas reinhardtii comprising knockout of phototropin gene comprising a LOV domain and a serine/threonine kinase domain of SEQ ID NO: 13, or a homologous phototropin gene which gene sequence functions as a phototropin, is reduced or eliminated as compared to wild-type parental line, wherein the homologous gene has greater than 95% homologous to SEQ ID NO: 13.  However, the specification fails to provide any clue as to the structural elements required in a protein having 75% homologous to SEQ ID NO: 13, i.e. 25% non-homologous to SEQ ID NO: 13 or which are the structural elements in the Chlamydomonas reinhardtii phototropin protein having 25% non-homologous to SEQ ID NO: 13 known in the art that are essential for any protein to display increasing productivity of biomass, lipids and starches. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass a method for increasing productivity of biomass, lipids and starches in any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a is reduced or eliminated as compared to wild-type parental line, wherein  the homologous gene has greater than 75% homologous to SEQ ID NO: 13 (elected), i.e. 25% non-homologous and those genes encompass many related genes as well as  many mutants, variants and fragments thereof having increasing productivity of biomass, lipids and starches, which can have wide variety of unknown structures because the specification does not establish: (A) regions of the protein structure which may be modified without effecting increasing productivity of biomass, lipids and starches, and; (B) the general tolerance of phototropin   polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any phototropin polypeptides amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all nucleic acids encoding any protein which is 75% homologous to SEQ ID NO: 13, (2) an essentially infinite number of mutations of any gene encoding any phototropin protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a method for increasing productivity of biomass, lipids and starches in any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line, wherein  the homologous gene has greater than 75% homologous to SEQ ID NO: 13 (elected), i.e. 25% non-homologous and those genes encompass many related genes as well as  many mutants, variants and fragments thereof having increasing productivity of biomass, lipids and starches, which can have wide variety of unknown structures. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of phototropin protein having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 3-5-6 and 7 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Negi et al. (The blue light photoreceptor phototropin regulates growth and photosynthetic response in Chlamydomonas reinhardtii. The 16th International Congress on photosynthesis Research, August 11-16, 2013, Poster presentation #146, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method for increasing productivity of biomass, storage products including pigments, lipids and starches in any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which is reduced or eliminated as compared to wild-type parental line.  
Regarding claims 1, 2, 3-6 and 7, Negi et al. teach a recombinant or genetically engineered Chlamydomonas reinhardtii cell comprising disruption of the genomic or chromosomal phototropin gene by gene knockout method (PHOT-KO) and  a method of increasing biomass in terms of cell growth and the chlorophyll a (Chl a) and zeaxanthin, a xanthophyll production, the pigments production, as well as increased production of photosynthetic pigments xeaxanthin is also observed in  Chlamydomonas reinhardtii cell disrupted with phototropin gene (PHOT) and the ratio of Chl a:Chl b production in a knockout of phototropin (PHOT-KO) gene in algae strain Chlamydomonas reinhardtii, a photosynthetic organism,  under high light (HL) intensity was about more than 2-fold compared to parental cell line, which indicates the enhanced efficiency of photosynthesis, and the cell growth is also substantially increased under HL, which is up to 2-fold  compared to parental cell line (see, whole abstract of the poster presentation), wherein the disruption or knockout of the phototropin (PHOT) gene was performed by homologous recombination by trans introducing a marker gene, a trans acting element (PHOT-KO), wherein the amino acid sequence of  phototropin of Chlamydomonas reinhardtii is about 100% identical or homologous to SEQ ID NO: 27 of the instant application and 56.2% identity and 72.13% homologous to phototropin of SEQ ID NO: 13 of the instant application (see, sequence alignment of (A) and (B) respectively as shown below). The 
(A):
SQ   Sequence 918 AA;

  Query Match             100.0%;  Score 4678;  DB 23;  Length 918;
  Best Local Similarity   100.0%;  
  Matches  918;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRRQGQPSGMDCDLLELQQHTSRARLLKAKERHIGHSSNMQDCNNQKSSARGLLSKGGEH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRRQGQPSGMDCDLLELQQHTSRARLLKAKERHIGHSSNMQDCNNQKSSARGLLSKGGEH 60

Qy         61 KAAAKPINPTGGFRAKLLAAKRRAAFGGGASTTAKAGHVPAPSPSSGGSGSDAASGSGGV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KAAAKPINPTGGFRAKLLAAKRRAAFGGGASTTAKAGHVPAPSPSSGGSGSDAASGSGGV 120

Qy        121 SNGSSHQQAPSTKTNTNTCSNKNGGSNKTAGTSTTASVRIGFPSVRRRPSASSTSSRHAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SNGSSHQQAPSTKTNTNTCSNKNGGSNKTAGTSTTASVRIGFPSVRRRPSASSTSSRHAL 180

Qy        181 PAAATQPTSCVPGAKPAAPQQSNAAAATTVAVAPATAGSSSGARRMEGRCRPYRPPMRVQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PAAATQPTSCVPGAKPAAPQQSNAAAATTVAVAPATAGSSSGARRMEGRCRPYRPPMRVQ 240

Qy        241 GDEGGKAATAGTGPGSSSGSGLMLRSLVGCLLPHLATAAIEKAAHVAAAVARRVMAPVAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GDEGGKAATAGTGPGSSSGSGLMLRSLVGCLLPHLATAAIEKAAHVAAAVARRVMAPVAA 300

Qy        301 AAAAVPYRRMEAPVAAAAAAVPCRVMVAPVATAAAVPCGMVAPVATAAAVPCGMVAPVAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAAAVPYRRMEAPVAAAAAAVPCRVMVAPVATAAAVPCGMVAPVATAAAVPCGMVAPVAT 360

Qy        361 AAAVPCGMVAPVAGAVAPKLVAFRPPPPPITPVHQHQHQHQQAGPRYVARPAVQPMMGPP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAAVPCGMVAPVAGAVAPKLVAFRPPPPPITPVHQHQHQHQQAGPRYVARPAVQPMMGPP 420

Qy        421 VVQATAGAAAVAAPRLLVGAPVKLLMAPQLLQRQQHNIQLANRVACVPYPHPHPAVQPQP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VVQATAGAAAVAAPRLLVGAPVKLLMAPQLLQRQQHNIQLANRVACVPYPHPHPAVQPQP 480

Qy        481 VLVHGGMPAPRQPHQQQDQSLQMRMQQLQQAQQMWQAQKKVQEAEARNQRIQEAIQEEED 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VLVHGGMPAPRQPHQQQDQSLQMRMQQLQQAQQMWQAQKKVQEAEARNQRIQEAIQEEED 540

Qy        541 IVVANVRELMQRFTSGASKPFELIRLKRHLGQGAFGCVDCWEVTERQSATASSAASSSGL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 IVVANVRELMQRFTSGASKPFELIRLKRHLGQGAFGCVDCWEVTERQSATASSAASSSGL 600

Qy        601 AAAASCTATATSSSHTFEAAVKTCALDLEGLAAGGETPHSVEMHAKEAAAVLAVQALDSR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AAAASCTATATSSSHTFEAAVKTCALDLEGLAAGGETPHSVEMHAKEAAAVLAVQALDSR 660

Qy        661 HLVKVLGAYVDVLTPGEDVPPRGCGIANLHVGRIVMEVARESLTDVVTGHRVLAHCAAGG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 HLVKVLGAYVDVLTPGEDVPPRGCGIANLHVGRIVMEVARESLTDVVTGHRVLAHCAAGG 720

Qy        721 AAAAFDADSEDTSGYRLPETAVRVVLASVLLGLRDLHGRARLAHRDLKLDNLLVGTDRLV 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AAAAFDADSEDTSGYRLPETAVRVVLASVLLGLRDLHGRARLAHRDLKLDNLLVGTDRLV 780

Qy        781 KITDFGLVTPLDSQGRLVSEVGGRRGTKGYQAPETLARRTFAANERDLPSWPAAKSDIYA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 KITDFGLVTPLDSQGRLVSEVGGRRGTKGYQAPETLARRTFAANERDLPSWPAAKSDIYA 840

Qy        841 VGVIGAALVCGTESGPEMEAFRASGELPPHRHASPALRQLLKGMAAADPAQRLGVEEALA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 VGVIGAALVCGTESGPEMEAFRASGELPPHRHASPALRQLLKGMAAADPAQRLGVEEALA 900

Qy        901 HPALRRALSSERARRFIW 918
              ||||||||||||||||||
Db        901 HPALRRALSSERARRFIW 918

(B): Query Match             56.2%;  Score 2286.5;  DB 20;  Length 750;
  Best Local Similarity   60.9%;  
  Matches  454;  Conservative   87;  Mismatches  161;  Indels   43;  Gaps    8;

Qy          6 AGLPAPQTQVVDALSTLRHTFVVADATLPDCPLIYASEGFVQMTGYSMEEVLGHNCRFLQ 65
              ||:||| :|:   |: |||||||||||||||||:||||||  ||||  :|||||||||||
Db          2 AGVPAPASQLTKVLAGLRHTFVVADATLPDCPLVYASEGFYAMTGYGPDEVLGHNCRFLQ 61

Qy         66 GEGTDPKDVKKLRDAVKNGTPVCTRLLNYKKDGTPFWNLLTMTPIKDEAGRVIKFVGVQV 125
              |||||||:|:|:|||:| |     |||||:|||||||||||:||||   ||| |||||||


Qy        126 DVTNRTEGRAYTDSNGVPVLVHYDDRLKETVAKPIVDDVLMAVQQDDGKTPVRLS----- 180
              |||::|||:|  |::|||:|| || ||:: ||: ||||| :||:: :|  | : |     
Db        122 DVTSKTEGKALADNSGVPLLVKYDHRLRDNVARTIVDDVTIAVEKAEGVEPGQASAVAAA 181

Qy        181 --------RGSPSRALPRVALDLATTVERIQSNFVIADPTLPDCPIVFASDPFLRLSGYR 232
                      ||:  :: ||||||||||||||| || |:|||||||||||||| || |:|| 
Db        182 APLGAKGPRGTAPKSFPRVALDLATTVERIQQNFCISDPTLPDCPIVFASDAFLELTGYS 241

Qy        233 REEVLGRNCRFLQGPDTDRAAVLELKAAIRAGRECTVRLLNYTKTGKAFWNMLTVAPIKD 292
              ||||||||||||||  |||  | :::|||: | | |||:||||| ||||||| |:||::|
Db        242 REEVLGRNCRFLQGAGTDRGTVDQIRAAIKEGSELTVRILNYTKAGKAFWNMFTLAPMRD 301

Qy        293 IEERPRFLVGVQVDVTEHPTVADATPV--------------GRQAANAVGQALMSMNW-V 337
               :   || ||||||||   |  |  ||              | :||: :  ||  |    
Db        302 QDGHARFFVGVQVDVTAQSTSPDKAPVWNKTPEEEVAKAKMGAEAASLISSALQGMAAPT 361

Qy        338 GVDPWATFPTGLRQPKPHRRMDPAAAALAAVVARDGKLRLRHFSRVKQLGSGDVGMVDLV 397
                :|||     : : |||:  | |  ||  :  ||||::| || ||||||:||||:||||
Db        362 TANPWAAISGVIMRRKPHKADDKAYQALLQLQERDGKMKLMHFRRVKQLGAGDVGLVDLV 421

Qy        398 QLVGTSQRFALKSLEKREMLERNKVGRVRTEEAILSTVDHPFLATLYGTLQTDTHLHFLL 457
              || |:  :||:|:|:| || ||||| || || |||: |||||||||| |:||||||||::
Db        422 QLQGSELKFAMKTLDKFEMQERNKVARVLTESAILAAVDHPFLATLYCTIQTDTHLHFVM 481

Qy        458 EYCSGGELYALLNSQPNKRLKEDVVRFYASEVLLALQYLHVQGYVYRDLKPENILLHSTG 517
              ||| ||||| |||||| |||||: ||||||||| ||||||: ||||||||||||||| ||
Db        482 EYCDGGELYGLLNSQPKKRLKEEHVRFYASEVLTALQYLHLLGYVYRDLKPENILLHHTG 541

Qy        518 HVMLTDFDLSYCQGSATPSLLLLPGEAAAAPAVARSNSGITCGSAKGERGGSEAAPALPS 577
              ||:|||||||| :|| || :  : |  ||  :  :|        :  : ||| :  ||  
Db        542 HVLLTDFDLSYSKGSTTPRIEKIGGAGAAGGSAPKSPK-----KSSSKSGGSSSGSALQL 596

Qy        578 GQQALLVAQPDGRANSFVGTEEYLAPEVITGSGH-TSLVDWWSFGILIYELL-------G 629
               :  ||:|:|  |||||||||||||||||  :||  : ||||| ||||:|||       |
Db        597 -ENYLLLAEPSARANSFVGTEEYLAPEVINAAGHGPAAVDWWSLGILIFELLYGTTPFRG 655

Qy        630 ARRDATFENVLKKPLGFPEAVPVSPACKDLIAKLLCKEPGKRLGSKAGADEIKRHPWFAG 689
              |||| ||||::| || ||    ||  |:||| ||| |: | ||||: ||:||| |||| |
Db        656 ARRDETFENIIKSPLKFPSKPAVSEECRDLIEKLLVKDVGARLGSRTGANEIKSHPWFKG 715

Qy        690 INWALVRQQAPPFVTPRRSSVGGEG 714
              |||||:| | ||:| |||:|    |
Db        716 INWALLRHQQPPYV-PRRASKAAGG 739

Therefore, Negi et al. anticipate claims 1, 2, 3-6 and 7 of the instant application as written.

Claims 1, 3-5 and 6 are rejected under 35 U.S.C. 102(a)(1) (2) based upon a public use or sale or other public availability of the invention as anticipated by Sayre et al. (Plants and algae capable of modulating antenna size based on light intensity. WO 2013/016267 A2, publication 01/31/2013, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method for  any or all  algal strain wherein the expression or function of a Chlamydomonas reinhardtii phototropin gene, or any or all genes homologous to the Chlamydomonas reinhardtii phototropin gene or a gene sequence comprising a LOV domain and a serine/threonine kinase domain, which gene sequence functions as a phototropin is reduced or eliminated as compared to wild-type parental line.  
Regarding claims 1, 3-5 and 6, Sayre et al. teach a method of increasing biomass in terms of cell growth (see, Fig. 8)),  chlorophyll a (Chi a) and zeaxanthin, a xanthophyll, the pigments production, and the enhanced ratio of Chi a:Chi b production in a transgenic algae strain Chlamydomonas reinhardtii, a photosynthetic organism,  under high light (HL) intensity was about more than 2-fold (see, Table E3) and the cell growth is also substantially increased under HL (see, abstract, para 3, 15, 17, 19, 22, 24, 26, 29, 93, 98-99, 110, 262, Example 3, Table E3, Fig. 8, and claims 3,  15, 18 and 29) comprising endogenous chlorophyll a oxidase or oxygenase (CAO), which is an alternative oxidase 1A, also termed as mitochondrial alternative oxidase, is disrupted or suppressed (silencing), wherein the CAO is a homologue  of phototropin as claimed under BRI as claimed (see, evidential reference Zhang et al. 2010), which is 56.2% identity and 72.13% homologous to phototropin of SEQ ID NO: 13 of the instant application (see, sequence alignment of Abad et al. reference WO 2013/056212-A2, which is for alternative oxidase 1A sequence as shown below), wherein the suppression was achieved by using SiRNA or RNAi, a transacting elements (CR-transformants host cell) and by deletion of CAO gene (cbs-3 host cell) by homologous recombination, and said transgenic algae cell Chlamydomonas reinhardtii having suppressed CAO gene expression by using RNAi showed enhanced efficiency of photosynthesis, which is about 2-fold (see, Example 3, para 257-258, Table E3, Fig. 6 and 7). 

According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

RESULT 41
BAN51282
ID   BAN51282 standard; protein; 750 AA.
XX
AC   BAN51282;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Chlamydomonas reinhardtii derived protein SEQ ID NO:41.
XX
KW   biofuel; biomass; genetically engineered microorganism; BOND_PC;
KW   phototropin; PHOT.
XX
OS   Chlamydomonas reinhardtii.
XX
CC PN   WO2013056212-A2.
XX
CC PD   18-APR-2013.
XX
CC PF   15-OCT-2012; 2012WO-US060202.
XX
PR   14-OCT-2011; 2011US-0547416P.

CC PA   (PHYC-) PHYCAL LLC.
XX
CC PI   Abad MS,  Coury DA,  Perrine ZG,  Postier BL;
XX
DR   WPI; 2013-F69107/29.
DR   PC:NCBI; gi159470479.
XX
CC PT   New chlorophyte genes in an organism belonging to the class 
CC PT   Trebouxiophyceae or Auxenochlorella protothecoides, useful for producing 
CC PT   transgenic organism used for biofuel production.
XX
CC PS   Disclosure; SEQ ID NO 41; 66pp; English.
XX
CC   The invention relates to novel chlorophyte genes in an organism belonging
CC   to the class Trebouxiophyceae or Auxenochlorella protothecoides, used for
CC   producing a transgenic organism. The invention further claims for a 
CC   transformation vector comprising the nucleic acid molecule above; and a 
CC   transgenic organism belonging to the phylum Chlorophyta (green algae) 
CC   comprising a nucleic acid molecule having: an overexpressed sequence of 
CC   nucleotides encoding, or complementary to, a sequence selected from 
CC   sedoheptulose-1,7-bisphosphatase, GrpE, alternative oxidase 1A, and 
CC   carboxyl-terminal processing protease; a suppressed sequence of 
CC   nucleotides encoding, or complementary to, a sequence selected from 
CC   chlorophyll a oxygenase and grana-deficient chloroplast 1; a sequence of 
CC   nucleotides encoding, or complementary to, a sequence selected from HUP2,
CC   RPL40, Rbcs2, GDC1, EF1a, Actin, and CYC6; a sequence of nucleotides 
CC   encoding, or complementary to, a 5' untranslated region (UTR) 
CC   untranslated leader element of organelle encoded gene selected from atpB,
CC   atpH, atp1, tufA, rps4, rps12, Nad2, Cox1, rps2, and Atp1; or a sequence 
CC   of nucleotides encoding, heterologous or complementary to a sequence 
CC   encoding 3' UTR untranslated leader elements of organelle encoded genes 
CC   from A. protothecoides selected from atp1, atpE, atpB, rps12, rps4, rps2,
CC   Nad2, and Cox1. The transgenic organism is used for improved biofuel 
CC   production. The present sequence is a protein used to enhance 
CC   photosynthetic efficiency to increase biomass production of cultivated 
CC   genetically modified algae.
CC   
CC   Revised record issued on 04-JUN-2013 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 750 AA;

  Query Match             56.2%;  Score 2286.5;  DB 20;  Length 750;
  Best Local Similarity   60.9%;  
  Matches  454;  Conservative   87;  Mismatches  161;  Indels   43;  Gaps    8;

Qy          6 AGLPAPQTQVVDALSTLRHTFVVADATLPDCPLIYASEGFVQMTGYSMEEVLGHNCRFLQ 65
              ||:||| :|:   |: |||||||||||||||||:||||||  ||||  :|||||||||||
Db          2 AGVPAPASQLTKVLAGLRHTFVVADATLPDCPLVYASEGFYAMTGYGPDEVLGHNCRFLQ 61

Qy         66 GEGTDPKDVKKLRDAVKNGTPVCTRLLNYKKDGTPFWNLLTMTPIKDEAGRVIKFVGVQV 125
              |||||||:|:|:|||:| |     |||||:|||||||||||:||||   ||| |||||||
Db         62 GEGTDPKEVQKIRDAIKKGEACSVRLLNYRKDGTPFWNLLTVTPIKTPDGRVSKFVGVQV 121

Qy        126 DVTNRTEGRAYTDSNGVPVLVHYDDRLKETVAKPIVDDVLMAVQQDDGKTPVRLS----- 180
              |||::|||:|  |::|||:|| || ||:: ||: ||||| :||:: :|  | : |     
Db        122 DVTSKTEGKALADNSGVPLLVKYDHRLRDNVARTIVDDVTIAVEKAEGVEPGQASAVAAA 181

Qy        181 --------RGSPSRALPRVALDLATTVERIQSNFVIADPTLPDCPIVFASDPFLRLSGYR 232
                      ||:  :: ||||||||||||||| || |:|||||||||||||| || |:|| 
Db        182 APLGAKGPRGTAPKSFPRVALDLATTVERIQQNFCISDPTLPDCPIVFASDAFLELTGYS 241

Qy        233 REEVLGRNCRFLQGPDTDRAAVLELKAAIRAGRECTVRLLNYTKTGKAFWNMLTVAPIKD 292
              ||||||||||||||  |||  | :::|||: | | |||:||||| ||||||| |:||::|
Db        242 REEVLGRNCRFLQGAGTDRGTVDQIRAAIKEGSELTVRILNYTKAGKAFWNMFTLAPMRD 301

Qy        293 IEERPRFLVGVQVDVTEHPTVADATPV--------------GRQAANAVGQALMSMNW-V 337
               :   || ||||||||   |  |  ||              | :||: :  ||  |    
Db        302 QDGHARFFVGVQVDVTAQSTSPDKAPVWNKTPEEEVAKAKMGAEAASLISSALQGMAAPT 361


                :|||     : : |||:  | |  ||  :  ||||::| || ||||||:||||:||||
Db        362 TANPWAAISGVIMRRKPHKADDKAYQALLQLQERDGKMKLMHFRRVKQLGAGDVGLVDLV 421

Qy        398 QLVGTSQRFALKSLEKREMLERNKVGRVRTEEAILSTVDHPFLATLYGTLQTDTHLHFLL 457
              || |:  :||:|:|:| || ||||| || || |||: |||||||||| |:||||||||::
Db        422 QLQGSELKFAMKTLDKFEMQERNKVARVLTESAILAAVDHPFLATLYCTIQTDTHLHFVM 481

Qy        458 EYCSGGELYALLNSQPNKRLKEDVVRFYASEVLLALQYLHVQGYVYRDLKPENILLHSTG 517
              ||| ||||| |||||| |||||: ||||||||| ||||||: ||||||||||||||| ||
Db        482 EYCDGGELYGLLNSQPKKRLKEEHVRFYASEVLTALQYLHLLGYVYRDLKPENILLHHTG 541

Qy        518 HVMLTDFDLSYCQGSATPSLLLLPGEAAAAPAVARSNSGITCGSAKGERGGSEAAPALPS 577
              ||:|||||||| :|| || :  : |  ||  :  :|        :  : ||| :  ||  
Db        542 HVLLTDFDLSYSKGSTTPRIEKIGGAGAAGGSAPKSPK-----KSSSKSGGSSSGSALQL 596

Qy        578 GQQALLVAQPDGRANSFVGTEEYLAPEVITGSGH-TSLVDWWSFGILIYELL-------G 629
               :  ||:|:|  |||||||||||||||||  :||  : ||||| ||||:|||       |
Db        597 -ENYLLLAEPSARANSFVGTEEYLAPEVINAAGHGPAAVDWWSLGILIFELLYGTTPFRG 655

Qy        630 ARRDATFENVLKKPLGFPEAVPVSPACKDLIAKLLCKEPGKRLGSKAGADEIKRHPWFAG 689
              |||| ||||::| || ||    ||  |:||| ||| |: | ||||: ||:||| |||| |
Db        656 ARRDETFENIIKSPLKFPSKPAVSEECRDLIEKLLVKDVGARLGSRTGANEIKSHPWFKG 715

Qy        690 INWALVRQQAPPFVTPRRSSVGGEG 714
              |||||:| | ||:| |||:|    |
Db        716 INWALLRHQQPPYV-PRRASKAAGG 739

Therefore, Sayre et al. anticipate claims 1, 3-5 and 6 of the instant application as written.
 
Conclusion
Status of the claims:
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656